UN|TED STATES D|STR|CT COURT
D|STR|CT OF |V|ASSACHUSETTS

CR||V||NAL NO. 13-10196-RWZ

UN|TED STATES OF A|VlER|CA
V.

BARRY SPENCER

MEN|ORANDU|V| OF DEC|S|ON AND ORDER

October 2, 2018

_ ZOBEL, S.D.J.

Petitioner Barry Spencer ll, pro se, moves this court to vacate his sentence
pursuant to 28 U.S.C. § 2255.
l. Factua| Background

On April 23, 2015, a jury convicted petitioner on one count of possession with
intent to distribute crack cocaine and one count of conspiring to do the same. S_ee_

Docket # 224.1 Petitioner moved for a new trial, asserting, inter alia, that the

 

government violated its My obligations by withholding evidence regarding a drug
laboratory chemist’s correction of a report. S_ee_ Docket # 227; c_f. Brady v. Mag¢|and,
373 U.S. 83, 86 (1963). U|timately, after extensive briefing and multiple hearings, the
court issued a detailed order finding no Bgy violation and denying petitioner’s motion.

_Sge_ Docket # 275. Petitioner was thereafter sentenced to 60 months imprisonment and

 

1 This was petitioner’s second trial on these charges, the nrst having ended in a mistrial.
Y Docket # 159.

three years of supervised release. §e_e Docket # 281.

Petitioner appealed his conviction, but the First Circuit upheld it and affirmed all
of the challenged rulings. United States v. Spencer, 873 F.3d 1, 17 (1st Cir. 2017).
After the Supreme Court of the United States denied his petition for writ of certiorari,
138 S. Ct. 1030 (2018), petitioner timely filed the pending motion to vacate.2 Aside
from issues raised at trial and on appeal, the primary ground for the motion is
ineffective assistance of counsel.

|l.7 'Legal Princip|es

Federal habeas relief is limited to “claims involving ‘the right to be released upon
the ground that the sentence was imposed in violation of the Constitution or the laws of
the United States, or that the court was withoutjurisdiction to impose such sentencel or
that the sentence was in excess of the maximum allowed by law, or is otherwise subject
to collateral attack.”’ Rogers v. United States, 180 F.3d 349, 357 n.15 (1st Cir. 1999)
(quoting 28 U.S.C. § 2255). Petitioner bears the burden of establishing that he is
entitled to relief. w i_r.L To do so, he must make “a sufficient showing of fundamental
‘ unfairness.” Singleton v. United States, 26 F.3d 233, 236 (1st Cir. 1994).

To make out a claim of counsel ineffectiveness warranting relief under § 2255,
petitioner “must show both deficient performance by counsel and resulting prejudice."
Tev|in v. Sgencer, 621 F.3d 59, 66 (1st Cir. 2010); W Strickland v. Washington, 466
U.S. 668, 687 (1984). Strickland sets the standard: Det”icient performance is shown

where “counsel’s representation fell below an objective standard of reasonableness,”

 

2 The court previously denied without prejudice a § 2255 motion filed by petitioner because

it did not address the validity of his sentence but only its execution. §§ Docket # 333.

2

and prejudice exists where “there is a reasonable probability that, but for counse|'s
unprofessional errors, the result of the proceeding would have been different.”
Strickland, 466 U.S. at 688, 694. "A petitioner bears a very heavy burden on an
ineffective assistance claim.” Lema v. United States, 987 F.2d 48, 51 (1st Cir. 1993).
ll|. Application

ln support of the first ground of his § 2255 motion, petitioner argues that he was
denied effective assistance of counsel because (1) Attorney Butters “abandoned”
petitioner after the initial mistrial, thereby denying him a “speedy retrial”; and (2)
Attorney Butters committed various alleged mistakes involving the circumstances at the
heart of petitioner’s w claim. Both arguments fail.

As a prefatory matter, the court reaerms its prior assessment of Attorney
Butters’ stellar representation of petitioner:

Defendant has, at various points in this case, elected to represent himself. He is

an able advocate for his cause. Nonetheless, the court appointed standby

counsel, Mr. Thomas Butters, who tried the case to the jury and has taken the
lead on the post-verdict matters, aside from this motion for a new trial. lVlr.

Butters has performed admirab|y, protecting defendant’s interests at every turn

and ensuring that the mistakes described in this opinion found the light of day.

The court thanks Mr. Butters for his exceptional service.

gee Docket # 275 at 2 n.1.

Regarding his first argument, petitioner fails to allege any facts supporting
abandonment by Attorney Butters or a denial of the right to a speedy tria|. lVloreover,
based upon the court’s familiarity with these proceedings and a review of the docket,
petitioner’s claims are simply untrue. Petitioner was retried within the 70-day time limit
imposed by the Speedy Trial Act, and Attorney Butters represented him at that trial and

post-trial proceedings This contention is Without merit.

3

Regarding petitioner’s second argument, as stated above, there is no basis for
concluding that Attorney Butters’ representation failed to meet the constitutional
standard. Moreover, even if petitioner were able establish that counsel performed
“below an objective standard of reasonableness,” the ineffective assistance claim would
still fail because petitioner cannot show prejudice Strickland, 466 U.S. at 688, 694.

All the alleged deficiencies relate to the B_@_y issue, including that (1) “counsel
failed to explore the fact that the chemist was called and told to alter evidence”; and (2)
“counsel failed to enter the [f'irst] drug cert[ificate] in evidence or erred by not objecting
when Judge answered the Jury’s question about the second cert[ificate] saying it wasn’t
in evidence.” W Docket # 341 at 5. Contrary to petitioner’s assertions, it was counsel
who on cross-examination of the chemist unearthed the erroneous date on the
certificate Moreover, neither of these alleged errors prejudiced petitioner. Rather, as
both this court and the First Circuit determined, the information or evidence withheld by
the government was not material. Docket # 275 at 19-20 (“no reasonable jury could
have doubted that the sample delivered to [the chemist] was the same one" involved in
petitioner’s offenses); § _S_M, 873 F.3d 1, 11 (affirming ruling and noting that “the
undisclosed evidence does not suffice to cast doubt on whether [the chemist], due to
her alleged sloppiness or herties to the prosecution, tested the wrong samp|e."). Since
any failure by Attorney Butters to further explore these issues at trial could not have
changed the ultimate result of petitioner’s conviction, the ineffective assistance
argument fails. § United States v. l\/lichaud, 901 F.2d 5, 6 (1st Cir.1990) (per curiam)

(“claims raised in the § 2255 motion decided on direct appeal may not be

re-|itigated under a different label on collateral review"); Ruiz v. United States, 221
F.Supp.2d 66, 86 (D. lViass. 2002).

Finaliy, petitioner’s remaining grounds for habeas relief are without merit
because they were already presented and rejected in his direct appeal, Singieton, 26
F.3d at 240 (“[l]ssues disposed of iri a prior appeal will not be reviewed again by way of
a 28 U.S.C. § 2255 motion.”); §§§ Spencer, 873 F.3d at 7-12 (disposing of“Brady issue
/ prosecutor misconduct" issue, ground 2 of petitioner’s present motion); id_. at 15
(disposing of “expert testimony [without] being qualified as an expert" issue, ground 3 of
petitioner’s present motion); id_. at 16-17 (disposing of “vindictive prosecution" issue,
ground 4 of petitioner’s present motion).

|V. Conc|usion

Petitioner’s motion to vacate his conviction under § 2255 (Docket # 341) is
denied. Because he has not “made a substantial showing of the denial of a
constitutional right,” se_e 28 U.S.C. § 2253(c)(2), rio certificate of appealability shall
issue. The Government’s Request for Summary Dismissal of § 2255 Petition (Docket #
343) is granted.

The Niotion for Retria| or in the Aiternative Dismiss the indictment (Docket # 340)
is also denied. The motion is untimely, B Fed. R. Crim. P. 33, and, in any event,
presents the same arguments as the § 2255 petition rejected above.

Fina||y, the Petition for Writ of Habeas Corpus Ad Prosequendum (Docket # 327)

is denied as moot because it pertains to a 2017 court hearing which never occurred.

i, {\i~\/~£‘~` y ?69*9 tinch Z(/:"F

DATE "\ RYA w. zoBEi_
sENiOR uNiTEo s'rATEs DisTRicr JchE

 

 

